 

Exhibit 10.1

GI DYNAMICS, INC.

THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT

 

THIS THIRD AMENDMENT (the “Amendment”), dated effective as of April 30, 2019, is
made to that certain Note Purchase Agreement, dated June 15, 2017, by and
between GI Dynamics, Inc., a Delaware corporation (the “Company”) and Crystal
Amber Fund Limited (the “Purchaser”), as amended on December 31, 2018 and March
29, 2019 (collectively, the “Agreement”).  Capitalized terms used herein and not
otherwise defined shall have the meaning given to them in the Agreement.

WHEREAS, pursuant to Section 7.6 of the Agreement, any term of the Agreement may
be amended, waived or modified only with the written consent of the Company and
the Purchaser; and

WHEREAS, the Company and the Purchaser desire to amend certain provisions of the
Agreement to provide for an amended form of senior secured convertible
promissory note, which the Company issued to the Purchaser pursuant to the
Agreement and subsequently amended (the “Existing Note”), such further amendment
to the Existing Note in substantially the form attached hereto as Exhibit A.

NOW, THEREFORE, the undersigned Purchaser and the Company, in consideration of
the mutual premises and covenants made herein and of the mutual benefits to be
derived herefrom, hereby amend the Agreement as follows:

 

1.

Amendments to the Agreement.

 

a.

The Existing Note shall be amended in substantially the form set forth in
Exhibit A.

 

 

b.

The Company and the Purchaser hereby acknowledge and confirm by execution of
this Amendment and as of the date hereof that (i) no event constituting an Event
of Default under Section 5 of the Agreement has occurred and (ii) the Purchaser
shall not be entitled to any remedy under such Section 5 with respect to any
event that has occurred as of the date hereof.

 

 

2.

Except as expressly modified by this Amendment, the Agreement shall remain
unmodified and in full force and effect.

 

3.

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute the same
instrument. Facsimile or PDF transmission of execution copies or signature pages
for this Amendment shall be legal, valid and binding execution and delivery for
all purposes.

 

4.

This Amendment shall be governed by, and construed and enforced in accordance
with, the substantive laws of the State of New York, without regard to its
principles of conflicts of laws.

[Signature pages follow]

 

87247231v.2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

COMPANY:

 

GI DYNAMICS, INC.

 

By:

 

/s/ Scott Schorer

Name:

 

Scott Schorer

Title:

 

Chief Executive Officer

 

[Signature Page to Amendment to Note Purchase Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

PURCHASER:

 

CRYSTAL AMBER FUND LIMITED

 

By:

 

/s/ Laurence McNairn

Name:

 

Laurence McNairn

Title:

 

Director

 

 

 

Executed By Crystal Amber Asset Management (Guernsey) Limited As Investment
Manager Of Crystal Amber Fund Limited

 

 

 

[Signature Page to Amendment to Note Purchase Agreement]



--------------------------------------------------------------------------------

 

EXHIBIT A

THIRD AMENDMENT TO

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

[See Exhibit 10.2 to this Quarterly Report on Form 10-Q.]

